 270DECISIONS OF NATIONAL LABOR RELATIONS BOARDIndustrialMotorSales,Inc.andAutomotiveSalesmen'sAssociation(A.S.A.), affiliatedwithSIUNA, AFL-CIO. Case 7-CA-6970Findings and Conclusions1.BUSINESS OF RESPONDENT; LABOR ORGANIZATIONINVOLVEDJune 30, 1969DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND JENKINSOn April 11, 1969, Trial Examiner Samuel M.Singer issued his Decision in the above-entitledproceeding finding that Respondent had engaged inand was engaging in certain unfair labor practicesandrecommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision.Thereafter, Respondent filed exceptions to the TrialExaminer's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in this case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner andhereby orders that Respondent, IndustrialMotorSales, Inc., Ecorse,Michigan, its officers, agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSAMUEL M. SINGER, Trial Examiner: This proceeding,tried before me at Detroit, Michigan, on February 4 and5, 1969, pursuant to charges filed on September 24 andOctober 22,' and complaint issued on November 14, 1968,concerns allegations thatRespondent violated Section8(a)(5) and (1) of the National Labor Relations Act, asamended, by refusing to meet and bargain with theCharging Party as representative of its employees. Allparties appeared and were afforded full opportunity to beheard and to examine and cross-examine witnesses.Briefswere received from General Counsel and Respondent.Upon the entire record in the case' and from myobservation of the witnesses, I make the following:'At the hearing the parties stipulated that the October 22, 1968,amended charge,insofar as it alleged certain violations not covered by thecomplaint,was withdrawn on November 5, 1968Respondent,a Michigan corporation with itsoffice andplace of business in Ecorse,Michigan,isengaged inselling and servicing automobiles and trucks.During theyear ending December31, 1967,a representative period,Respondent'sgross volume of business from sales andservicesof automobiles and trucks exceeded$500,000;during the same period it received goods and materialsvalued in excess of $10,000 directly from points outside ofMichigan.Ifind that at all material times Respondent hasbeen and is engaged in commerce within the meaning ofthe Act,and that assertion of jurisdiction here is proper.The Charging Party (herein calledthe Union or ASA)is,and has at all times been,a labor organization withinthe meaning of Section2(5) of the Act.11.THE UNFAIR LABOR PRACTICFSA. Certification of UnionOn February 7, 1967, the Regional Director certifiedASA as the exclusivebargainingrepresentativeofRespondent's new and usedcar and truck salesmen basedon an electionitwon 3 to 2 on December 8, 1966 (Case7-RC-7608). On November 20, 1967, ASA filed a petitionwith the Regional Director to amend its certification so astoreflectitsrecentaffiliationwith the SeafarersInternationalUnionofNorthAmerica (SIUNA),AFL-CIO (Case 7-AC-67). After a hearing on thispetition,aswellas similarpetitions involvingASAcertifications involving other automobile dealers in theDetroit area, the Regional Director on February 9, 1968,issued aDecisionamendingthe certification.' On April 26,1968, theBoard dismissedthe appeal of Respondent (andother dealers from the Regional Director's action.B. Respondent'sRefusalto Bargain1.Sequence of events4On February 23, 1967 (about 2 weeks after itscertification), ASA requested a negotiation meeting. Whenthepartiesmet on February 27, the Union gaveRespondent's Attorney Colombo its proposed contract.'On July 27, 1967, the Union asked for another meeting,but receivedno response.On August 30, Union AttorneyAshley requested a reply by September 8 - also so far asthe record shows, without response. On November 29,1967,ColombowroteAshleycancelingameetingscheduled for December 19, on the ground that "allbargaining... should be suspended and held in abeyanceuntilsuch time as the NLRB reaches a decision in thismatter";assuringtheUnion, however, that "our client'Transcript corrected by my order or notice dated March 21, 1969'Seemy decision inBeglinger-Massie Oldsmobile-Cadillac,Inc,Case7-CA-6971,issued this date, which presents questions similar to those inthe instant case.As noted in that Decision(at fn. 3), on February 9, 1968,the Regional Director held that the affiliation did not affect the identity ofthe certifiedASA Internal structure,officers,and collective-bargainingprocedures remained unaltered;and the ASA membership by voteapproved the affiliation.Counsel for General Counsel and Respondent arethe same in this case and inBegl,nger-Massie'Findings in this section are based almost exclusively on documentaryevidence.'The February27meeting was a joint meeting with other dealersrepresented by Mr Colombo177 NLRB No. 42 INDUSTRIAL MOTOR SALES, INC.will again be willing to meet" with ASA "ifand when"the certificationisamended.On December 7, 1967,Ashley wrote Colombo that in view of his "parallel stand"in"refusing to bargain until the resolutionof the ACPetitions" involving other employers whom he representedin the AC proceeding, Ashley "would naturally expectthatthesesame dealerswilltakeaparallelandsimultaneous stand on future negotiations.""On February 23, 1968, Ashley, after referring to theRegional Director's February 9, 1968, letter amending thecertification so as to reflect ASA's affiliation with theInternational,requested"immediate good faith bargainingwith the Union." Insofar as appears, Respondent did notrespond to this communication, but the Company soughtBoard review of the Regional Director's determination,which theBoard dismissedon April 26, 1968.On August 22, 1968, UnionBusinessAgentWhitewrote the Company:A review of the Unionrecords indicatesthat as yet,we have been unable to meet for the purpose ofnegotiating towards a collective bargaining agreement.Therefore I request that you contact this union, whoisthecertifiedbargainingagentforyour salesei.iployees in order that we may mutually agree uponan immediate negotiation date.On August 27, Colombo's secretary notified White thatColombo would for personal reasons be unavailable untilSeptember 4. Hearing nothing further around the latterdate,White on September 6 again requested Respondentfor "an immediate negotiation date."On September 11, 1968, Company Attorney Colombowrote to the Union, rejecting its renewed bargainingrequest. The letter stated:'we wish to advise you that our client has beeninformed by a majority of its sales employees that theyareno longer desirous of representation by theAutomotiveSalesmen'sAssociation,S.I.U.N.A.,AFL-CIO.As a result of these conversations and discussions,the employer has a good faith doubt as to whether ornot your union represents a majority of its employeesas of this date.Accordingly,our client sees no useful purpose inattempting to negotiate a contract when its employeesdo not wish to be represented by the AutomotiveSalesmen's Association, S.I.U.N.A., AFL-CIO.Responding on September13,Union Attorney Ashleyreminded Colombo of the Union's previous attempts toobtainnegotiationmeetingsand then stated: "thisdealership happens to contain some of the most activemembers in the Union"intheareaand "it isinconceivable that theyareno longerdesirousofrepresentation" by ASA. Ashley told Colombo that theUnion would file unfair labor practice charges unlessRespondent reconsidered its position.On September 24theUnion filedthe charges resulting in the complainthere.`Colombo's November 29 and Ashley'sDecember 7 letters are identicalto those inBeglinger-Massie(supra,fn. 3) See alsoBarnett Pontiac, Inc .174 NLRB No. 57'Except for addressee,this letter is identical to that sent to the Union byColombo inBeglinger-Massie(supra,fn. 3).2.Respondent's alleged good-faith doubt of theUnion's majority271The five salesmen participating in the December 8,1966, Board election are still employed by Respondent. itwas stipulated that two of the three who voted for theUnion (Pittman and Davies) "have remained steadfast intheir belief they wanted the Union to represent them";that two others (Honour and Weglarz) voted against andare still opposed to the Union; that General Manager Eby"was aware and cognizant of the feelings" of all four fromthe time of election (December 1966) through September11, 1968, when Respondent communicated to the Unionits"good-faith doubt" of majority; and that Eby is "stillso aware of it." Respondent predicated its "good-faithdoubt" on the contention that it knew, or had reason tobelieve, that the third salesman (Guy) who (as it knew)voted for the Union no longer wanted it to represent himon September 11, 1968. In support of its position, it calledtwo witnesses (Eby and Honour).GeneralManager Eby testified that in October orNovember 1967 Guy told him that he "didn't like" theUnion's tactics toward a struck dealer,' and that Guy"was disenchanted with the union, the way they wereoperating, that he hadn't been going to meetings and hewasn'tpaying any dues." Eby further testified that in May1968,Guy indicated that he did not attend a Unionmeetingatwhich the Union's steward (Pittman) lost anelection for the office of "director"; that in July orAugust 1968, he overheard a conversation in which Guytold two othersalesmen(Honour and Weglarz) that "ifthey think he is going to pay the $140 back dues [Guypurportedly owed] they are crazy"; and that in December1967,Guy told Eby that he "wanted to take" a salesmanager positionwith another dealer. Eby admitted oncross-examination that in his October 29, 1968, prehearingaffidavit, furnished in the presence of his attorney, he didnotmention the Union's "tactics" as supporting hisalleged belief that Guy was "no longer interested inASA," there limiting his basis of alleged belief to thecircumstancesthatGuy "was not paying his dues," thathe"was looking forasalesmanager'spositionelsewhere," and that he "applied for a dealership of hisown."°Honour,a longtimefriend of Guy's father, testified thata week or 10 days after the December 1966 election Guytold him that he "felt bad" that he "let Bob [Eby] downby voting for the Union" and that around the March 1967strike Guy told him he would not go on strike and that heopposed violence against dealers' property; also, that inAugust 1968, Guy remarked that he was not going to paya Union dues bill. Honour conceded that Guy did not saythat he "didnt want them [the Union] to represent him"nor did Honour claim that he relayed to management anyof his conversations with Guy. Honour also admitted notknowingwhetherornotGuy had paid his dues.Furthermore, although Honour testified that Guy would'Around March 1, 1967, ASA struckcertain dealersin theDetroit area.Respondent's employees did notjoin the strikeEby testifiedthat aroundthis time Guy told him he was opposed to striking against Respondent'Asked whyin hisaffidavithe did not cite the claim thatGuy objectedto the Union's tactics,Eby explained that he had answeredonly thespecificquestions put to him by the Board agent,which were limited toevents in1968. Ebylater admitted that he "discussed with the Board agentthings with respect tothe ASA back to 1966"when"asked"about themHe also admitted that the Board agent had put tohim thegeneral questionof "why you believed Mr Guy wasno longer and since whenyou believedhe was no longerinterested in ASA " 272DECISIONSOF NATIONALLABOR RELATIONS BOARD"at times" favor the Union and "then the next day hewould be against it," he admitted swearing in hisNovember 4, 1968, prehearing affidavit that it was"common knowled^e" that Guy was one of the three whois "for the ASA.'"Guy admitted telling Eby that he was opposed tostriking against Respondent,unless all area dealers werestruck simultaneously, since a strike would hurt thedealership competitively.He also admitted telling Ebythat he was opposed to Union tactics involving violence ordamage explaining that"[i]f the Union told me to do thisIwouldn't do it." However, Guy also testified thatalthough he "heard about it," he saw no such Union"tactics";and that he was never instructed and knew ofno one instructed by the Union "to engage in any form ofimproper conduct." Guy also stated that while he hadonce been delinquent in dues(asmuch as$100 or $120),he had paid up. He further testified that he has attendedtwo Union meetings within the last year, including anelectionmeeting at which employee Pittman was defeatedfor the office of Union vice president." Guy crediblyexplained that his purpose in contemplating a salesmanager's position and obtaining a dealership - which headmittedmentioning to Eby - was to make "moremoney," "not for the purpose of getting out of theunion."Finally, Guy testified that he never told Eby or anyoneelse that he was withdrawing or had withdrawn from theUnion or that he did not want the Union to representhim. Guy testified that he has been a Unionmember since1966and still is, that he favored unionization ofRespondent, and that he had picketed (without pay) fourother dealers on behalf of the Union.While admittingbeing "critical" of certain reported Union tactics and thathis "attitude"toward the Union was not at all times thesame, Guy swore that this did not affect his desire "aboutrepresentation."I credit him.C. Conclusions1.As found, about 2 weeks after its February 7, 1967,certification,ASA requestedRespondent to bargaincollectively. The parties met only once - on February 27,1967. The Unionmade six additionalwritten requests tobargain(February 27 and August 30, 1967; and February23, August 22, and September 6 and 13, 1968)," of whichRespondent ignoredfour, canceledone, and in response toanother finally withdrew Unionrecognition(on September11, 1968). In itsNovember 29, 1967, communication totheUnion,Respondent suspended further negotiationsuntil the Board disposedof the Union's pending petitionfor amendmentof its certification to reflect affiliationwithan International(Seafarers).Although CompanyAttorneyColomboassuredtheUnion thathisclientwouldresume negotiationsupon its approval,Respondentnever offeredor agreedto do so. On SeptemberIt, 1968,"Honour did not impress me as a forthright or reliable witness.Icredithis testimony only to the extent it is consistent with and corroborated bycredited testimony of Guy and Eby. Honour was frequently unresponsiveand inconsistent,and at times had to be prodded.Admitting it was"common knowledge"that he was "against the ASA," at one pointHonour denied being"opposed to the union.""To the extent that Guy's foregoing testimony is inconsistent with thatof Eby, I credit that of Guy, who had firsthand access to the factsFurthermore,Guy impressed me as an essentially honest and crediblewitnessHis description of the election meeting was vivid and detailed.Likewise to the extent that Guy's testimony differs from that of Honour, Icredit that of GuyColombo notified the Union of Respondent's final refusalto bargain, based on the claim that "the employer has agood-faith doubt" of the Union's majority "as of thisdate."2.MyBeglinger-Massiedecision(supra,fn. 3) reviewsthe law applicable. Identical defenses and issues are raisedhereinbythesamecounsel.As indicated inBeglinger-Massie,absent"unusalcircumstances,"aunion's majority status is irrebuttably presumed during thefirstyearfollowingcertification.Thereafterthepresumption continues, but is rebuttable; if the employerentertainsagood-faithdoubt that the union stillrepresents a majority, he may lawfully withdraw unionrecognition. However, the employer's asserted doubt musthave a "rational basis in fact."N.L.R.B. v.John S.Swift Co.,302 F.2d 342, 346 (C.A. 7). "The assertionmustbesupportedbyobjectiveconsiderations."LaystromManufacturing Co.,151NLRB 1482, 1484."Furthermore, the claimed doubt may not be asserted "in acontext of illegal antiunion activities, or other conduct bythe employer aimed at causing disaffection from theunion."Celanese Corporation of America,95 NLRB 664,673;Woody Pontiac Sales, Inc.,174 NLRB No. 81.Here, Respondent raised the issue of Union majority onSeptember 11, 1968 - 7 months after the certificationyear expired- averring that as "a result of.conversationsanddiscussions[withemployees], theemployer has a good faith doubt" of the Union's majority"asof this date." In issue, therefore, is whetherRespondent had a "rational basis in fact" for questioningthe certified Union's majority on September It, 1968. Thevalidity of the claimed doubt "is to be determined as ofthe time the employer refused to recognize the union."Snow & Sons v. N.L.R.B.,308 F.2d 687, 694 (C.A. 9).See alsoN.L.R.B. v. Kellogg's Inc., d/bla Kellogg Mills,347 F.2d 219, 220 (C.A. 9).3.At the hearing Respondent indicated that its alleged"good-faith doubt" was bottomed solely on the claim thatone of the three salesmen in the five-man bargaining unitwho voted for the Union (Guy) no longer wanted it torepresent him. Respondent stipulated that it knew thattwo others "have remained steadfast in their belief theywanted the union to represent them." The recordestablishes,however, that Guy neither possessed norcommunicated to management any desire to repudiate theUnion nor to have it cease representing him. GeneralManager Eby testified that he premised his belief thatGuy no longer wanted Union representation upon: (a)Guy's statement in October or November 1967 that he didnot like the Union's strike tactics at other dealers and thathe was not attending Union meetings and paying dues; (b)his remark in December 1967 that he was interested in asalesmanager position;" (c) his further statement in May"Unlike inBeglinger-Massie(supra,fn3),General Counsel did notintroduceevidenceofanyoralbargainingrequests,limitinghiscase-in-chief to introduction of the correspondence on the meetings.(General Counsel also obtained stipulations concerning the Union attitudeof employees in the unit prior to resting his case)Additional verbalrequest for bargaining is indicated by Respondent'sNovember 29, 1967,letter canceling a meeting scheduledfor December 19, 1967,although thereis no previous written mention of such a meeting."See alsoN.L R B. vRuhEquipmentCompany, 407F.2d 1098 (C.A4),N L.R:B.v.GulfmontHotel Co,362 F 2d 588, 589 (C A. 5);N L R BvHowe Scale Co.,311 F 2d 502, 504 (C.A. 7);N L.R B Y. DowntownBakery Corp.,330 F.2d 921, 925 (C.A. 6); JC. Penny Co,162 NLRB1553, 1554, 1558,enfd.391 F 2d 935 (C.A. 6)"In hisOctober 29,1968, preheating affidavit,Eby also mentioned thatGuy applied for his own dealership,presumably in 1968. INDUSTRIAL MOTOR SALES, INC.2731968 that he did not attend a Union election meeting; and(d) a conversation Eby overheard in July or August 1968inwhich Guy told two othersalesmen thattheUnionwould be "crazy" to think that he would pay it $140 backdues.In the context of the record presented, Respondent'sresurrection of stale conversations held in October andNovember 1967 to justifyitsquestioningof the Union'smajority in September 1968 may not be regarded asdevoid of significance. The same is true of Guy's morerecently alleged statement about failing to attend the May1968 Union election meeting and his July or August 1968alleged remark overheard by Eby that the Union would be"crazy" to expect him to pay $140 back dues. The fact isthatGuy did attend the May 1968 meeting; and thefurther fact is that he paid up all his dues. To be sure,Guy expressed himself as opposed to strike violence andmisconduct and objected even to peacefully strikingagainst his employer. But - as Guy testified and as isobvious-such statements are in no way inconsistentwithcontinueddesireforunionrepresentation.Furthermore, as Eby knew, Guy applied for his owndealershipand for a managerial position at anotheremployer in order to make more money. None of thesefactors,singlyor in the aggregate,negatedUnionadherence or retention of Union representation while anemployee.Guy's own experience proves the point. Hepicketed four dealerships on behalf of the Union, attendedtwo Union meetings in 1968, and paid all his dues. He hasbeen a member of the Union since its inception atRespondent and still is. Moreover, Guy never told Eby oranyoneelsethathewithdreworcontemplatedwithdrawinghisUnionmembership or the Union'sauthority to represent him. The fact that he was at times"critical" of the Union and that his enthusiasm varied indegree is inconclusive, since the most ardent unionist maybe criticalofhisunionwithoutbeingopposed tounionization.Weighing credibility as well as probability, I find thatRespondent's alleged"good-faith"doubt concerning theUnion'smajority has not been established by a fairpreponderance of substantial credible evidence as required.4.Despite indicating at the hearing that its "good-faithdoubt" of the Union's majority was predicated solely onemployee Guy's changed Union attitude and despite itsSeptember 11, 1968, letterpremisingthe claimed doubtonly on "conversations and discussions" with employees,Respondent in its brief (p. 10) now adds five other"objective considerations" (most of them identical tothoseadvanced inBeglinger-Massie)inpurportedjustification of its assertion that "the union has lost itsmajority status since certification." These are: (a) the"close vote" (3 to 2 for the Union) in the December 8,1966, election; (b) the fact that no employees "walked outon strike"; (c) failure of ASA representatives to appear atthedealership premises;(d) the salesmen's failure toattend negotiating meetings during the certification year;and (e) the Union's "refusal to submit to an[other]election and its adamant demand to go through `AC'hearing.""In addition,Respondent claims(br. pp. 8, 12)- as also did the employer inBeglinger-Massie- thattheUnion "is estopped to argue that [it] has refused tobargain because of [the Union's] own dilatory tactics." Ifind that the additional factors now relied upon neitherconstituted"objectiveconsiderations"supportingagood-faith doubt of union majority, nor in fact motivatedRespondent's purported "belief" that the Union waswithout a majority. As inBeglinger-Massie,and as thereexplained, these "objective considerations" are sheerafterthoughts advanced to cloak a deliberate scheme toavoid a statutory duty to bargain.The "close vote" in the election is not in itselfsignificant,"thecriticalquestionbeingwhetherRespondent in good faith believed that the "swing man"(Guy) had revoked his Union authorization. The fact thatno Company employee went out on strike is immaterialsince (a) there is no evidence that the Union called astrike against Respondent; and (b) failure of employees togo out on a strike may be based upon a variety ofpersonal reasons wholly unrelated to union repudiation.Celanese Corporation of America,95NLRB 664, 674.Similarly, it has not been shown that ASA representativesnever appeared at Respondent's premises nor that any ofRespondent's employees failed to attend "a negotiationmeeting"- even if it be assumed that these factors werematerial considerations (seeBeglinger-Massie, supra,sectionC, 2). Respondent errs in inferring from the"union's refusal to submit to a [second] election" and"adamant demand to go through" an "AC" hearing "astrong presumption that even the Union knew that theydid not represent a majority of the men." In view of theirrebuttable presumption of union majority during thecertificationyearand of the rebuttable presumptionthereafterwhich the law accords a certified union, theUnion here had no reason to seek to reaffirm its majorityin another Board election. Finally, as to the contentionthat the Union could have been more diligent in pressingfor negotiation meetings, it is clear that Respondent itselfresistedand rejected those meeting requests which theUnion did make. In any event, "Assuming ... the Unionwas `lax and negligent' in this respect ... such conduct isno defense to the [employer]."McLean, d/b/a Ken'sBuilding Supplies v. N.L.R.B.,333 F.2d 84, 88 (C.A. 6)."[I]t constituted more of a violation of duty owing to itsmembers than to the [employer]."Ibid.Accordingly, I conclude that the substantial credibleevidence establishes that Respondent's refusal to bargainwith the Union on September 11, 1968, was not based ona good-faith doubt of the Union's majority; that theUnion since its certification on February 7, 1967, in factrepresented and still represents a majority of Respondent'semployees in the bargaining unit; and that Respondent atno time intended to engage in good-faith bargaining, itsfailure and refusals to bargain being based on a rejectionof the collective-bargaining principle. Cf.Woody PontiacSales, Inc.,174 NLRB No. 81;Barnett Pontiac, Inc., 174NLRB No. 57. The multiplicity of the "grounds"advanced by Respondent for its alleged good-faith doubtconcerning theUnion'smajority,aswellastheunsupported and specious character of some of them,reflectonRespondent's bona fides. Cf.N.L.R.B. v.Austin Powder Company,350 F.2d 973, 977 (C.A. 6).""InBeglinger-Massie,the employer also relied on employee turnoverand fluctuation in unit size. In the instant case, it was stipulatedthat bothpersonnel and unit size remained constant throughoutthe 19months herein question."SeeN L R B v. Austin Powder Company,350 F 2d 973, 974, 977(C A. 6);The Colson Corporation v. N.L R B,347 F 2d 128, 134 (C A8);AmalgamatedClothingWorkers of America, AFL-CIO [HamburgShirt Corp I v N L.R B ,371 F 2d 740, 745 (C.A.D C )."In view of the time limitation prescribed in Section10(b) of the Actbarring findings of violationspriortoMarch24, 1968,the datefixed bythe filing of the Union's original charge, Respondent's refusal to bargain isfound to have commenced on that date. However, Respondent's conductprior to the March24, 1968,cutoff datecould properly be considered for 274DECISIONSOF NATIONALLABOR RELATIONS BOARDCONCLUSIONS OF LAW1.Respondent is an employer engaged in commerceand the Union is a labor organization within the meaningof the Act.2.Allnew and used car and truck salesmen atRespondent'sEcorse,Michigan,placeofbusiness,excluding office clerical employees,guards and supervisorsas defined in the Act, and all other employees, constitutea unit appropriate for purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.3.At all timessinceFebruary 7, 1967, the Union hasbeen the exclusive representative of all employees withinsaid appropriate unit for purposes of collective bargainingin respect to wages, ratesof pay,hours of employment,and other terms and conditions of employment within themeaningof Section 9(a) of the Act.4.By refusing sinceMarch 24,1968, to meet andbargain with the Union as exclusive representative of theemployees in the above-describedappropriateunit,Respondent has engaged and is engaging in unfair laborpractices within the meaning of Section 8(a)(5) and (1) ofthe Act.5.The aforesaid unfair labor practices affect commercewithin themeaningof Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(5) and (1) ofthe Act by refusing to meet and bargain with the Unionas the exclusive representative of its employees in anappropriate unit,Iwill recommend that Respondent berequired to cease and desist from engaging in such unfairlabor practices and, upon request, bargain collectivelywith the Union concerning wages,rates of pay,hours, andother terms and conditions of employment, and toembody in a signed agreement any understanding reached.General Counsel requests that, as part of the remedialorder, the certification period be extended for 1 year fromthe date when Respondent begins to bargain in good faithin compliance with the Order herein, so as to afford theUnion a full year of good-faith bargaining. Respondent,on the other hand, contends (br. pp. 9-10) that even if "adetermination is made that the employer should be madeto bargainthen the certification period should only beextended a period no longer than70 days ora periodequalto the period of time from November 29, 1967[when it suspended bargaining pending the outcome of the"AC" proceeding] to February 7, 1968 [the end of theinitial 1-year certification period]."GeneralCounsel'srequestedremedy is normallyprovided in cases of this type in order"to insure that theemployees in the appropriate unit will be accorded theservices of their selected bargaining agent for the periodprovided by law."Barnett Pontiac,Inc.,174 NLRB No.57(fn.1),andcasescitedtherein.SeealsoBeglinger-Massie,supra("TheRemedy"section).However,inDean Sellers,Inc.,174NLRBNo. 56 (70LRRM 1186)," the Board,overruling the Trial Examiner,recently refused to extend the initial 1-year certificationperiod where the certification had expired before the 10(b)cutoff date. Since the 1-year certification here ended onFebruary 7,1968, and since Respondent'srefusal tobargain(by reason of the 10(b) limitation)isfound topurposes of evaluating the nature and character of its conduct during thestatutory period. (SeeBeglinger-Massie,at fn. 22.)have begun on March 24, 1968(supra,fn. 17), under theDeanSellersruling I am constrained to deny GeneralCounsel's request to extend the certification year beyondthe date Respondent begins to bargain in good faith incompliance with this Order." However, compliance withthe terms of this Order still requires it to bargain in goodfaith fora reasonableperiodof time. SeeFrank Bros. Co.v.N.L.R.B,321U.S. 702;N.L.R.B. v. Universal GearServiceCorp.,394 F.2d 396 (C.A. 6);NL.R.B vMiamiCoca-ColaBottlingCo.,d/b/aKeyWestCoca-Cola Bottling Co.,382 F.2d 921, 923-924 (C.A. 5).RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and the entire record in the case, andpursuant to Section 10(c) of the Act, I recommend thatRespondent,IndustrialMotor Sales, Inc., of Ecorse,Michigan,itsofficers,agents, successors, and assigns,shall:1.Cease and desist from:(a)Refusing to meet and bargain collectively in goodfaithwithAutomotive Salesmen'sAssociation(A.S.A.),affiliatedwithSIUNA, AFL-CIO,as the exclusivebargainingrepresentativeof its employees in theappropriate bargaining unit,with'respect to wages, ratesof pay,hours of employment, and other terms andconditions of employment,and embodying in a signedagreement any understanding reached.(b) In any like or related mangler interfering with theeffort of the above-named labor organization to bargaincollectively on behalf of the employees in the bargainingunit.2.Take the following affirmative action which willeffectuate the policies of the Act:(a)Upon request,meetaidbargainwiththeabove-named labor organization, as the exclusiverepresentative of all of its employees in the appropriatebargaining unit with respect to wages, rates of pay, hoursof employment,and otherternsand conditions ofemployment,and embody in a signed agreement anyunderstanding reached.I(b) Post at its place of busine s in Ecorse, Michigan,copiesof the attached notice marked"Appendix." 20Copies of said notice,on forms provided by the RegionalDirector forRegion 7, after being duly signed byRespondent'srepresentative,shallbepostedbyRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places,including all laces where notices toemployees are customarily posted,Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered,defaced,or covered by any, other material."This case involvedone of theemployers in the consolidated "AC"proceeding(supra, fn 3)"But compareN L.R B v LundyManu actunngCorp,316 F.2d 921,927 (C.A 2), cert. denied 375 U.S 895,here In affirming the Board'sfindings of assistance to a labor organization, the Courtheld that theBoard properly considered(136NLRB at 1233-34)pre-Section 10(b)employer conduct in fashioning its remedial order.Quoting fromLocalLodge No 1424, I A M (Bryan ManufacturingCo)vN L R B.362U.S. 411, that "earlier events may be utilized to shed light" on the natureof the conductwithin the limitations period, the Court stated, "It follows afortiorithatin such a situation the Boardmay look toearlier events todetermine the appropriate remedy to be prescribed." 316 F 2d at 927. SeealsoArden FurnitureIndustries of Pennsylvania, Inc,164 NLRB No. 159."In the event that this Recommended Order is adopted by the Board,the words"a Decisionand Order"shall be substitutedfor the words "theRecommended Order of a Trial Examiner"in the notice In the further INDUSTRIAL MOTOR SALES, INC.275(c)Notify said Regional Director, in writing,within 20WE WILL,uponrequest,meetandbargaindays from the receipt of this Decision,what steps havecollectivelywithAutomotive Salesmen'sAssociationbeen taken to comply herewith."(A.S.A.), affiliatedwith SIUNA, AFL-CIO,as yourevent that the Board'sOrder isenforced by a decreeof a United StatesCourt of Appeals,the words"aDecree oftheUnited States Court ofAppealsEnforcing an Order"shallbe substituted for the words "aDecisionand Order.""In the event that this Recommended Order is adoptedby the Board,this provisionshall be modified to read"Notify saidRegional Director, inwriting,within 10 daysfrom the dateof this Order,what steps Respondenthas takento complyherewith "APPENDIXexclusive representative in the appropriate bargainingunit,regardingwages,ratesofpay,hoursofemployment, and sign our name to an agreementcontaining any understanding reached. The bargainingunit is:All new and used car and truck salesmen at ourEcorse,Michigan, place of business, excluding officeclerical employees, guards and supervisors as definedin the Act.INDUSTRIAL MOTORNOTICE TO ALL EMPLOYEES OF INDUSTRIAL MOTORSALES, INC.SALES, INC.(Employer)Posted pursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, anagency of the United States GovernmentAfter a trial at which all sides had the chance to giveevidence, it has been decided that we, Industrial MotorSales, Inc., violated the National Labor Relations Act, asamended, and we have been ordered to post this notice.Among the rights which the National LaborRelations Act gives you, as an employee, is the right tobargain collectively through a representative of yourown choosing. Accordingly, we hereby assure you that:DatedBy(Representative)(Title)This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 500 BookBuilding,1249Washington Boulevard, Detroit, Michigan48226, Telephone 313-226-3200.